MILLER, Circuit Justice (orally),
In substance, said: It is conceded that the bankrupt should have a discharge unless the fact that his assets did not equal fifty per cent, of the claims proved against his estate dis-entitles him to his certificate, and this depends upon the construction to be given to section 9 of the act of 1874. In cases of involuntary bankruptcy commenced since that act took effect it is clear congress intended that the bankrupt should be discharged without respect to the amount of assets as compared with the amount of debts. But the inquiry here is, does this 9th section apply to cases commenced before the act of 1874 took effect and not then concluded, as well as to cases thereafter commenced? In my judgment it does, and the bankrupt who brings this petition is entitled to his discharge.
I have ■ been shown an . opinion of Judge Blatchford, in Re Francke. [Case No. 5,046], prepared with his usual -care, in which a different conclusion is reached. His reasoning is ingenious, but, as it seems to me, somewhat artificial, .and not at all satisfactory to my mind. I think the general rule is that such remedial provisions do apply to pending cases, unless there is something to show that the legislature intended to exclude them, and I can discover no such intention in the 9th section, or any part of the act of 1874; and this conclusion is very much fortified by the express repeal of the provision in the original act requiring fifty per centum of assets, and by the consideration that the 9th section of the act of 1874 covers the whole ground, and provides for both voluntary and involuntary cases. Let it be certified to the district court that the bankrupt is entitled to his final certificate of discharge. Ordered accordingly.